Name: Commission Directive 2006/4/EC of 26 January 2006 amending the Annexes to Council Directives 86/362/EEC and 90/642/EEC as regards maximum residue levels for carbofuran (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  agricultural policy;  deterioration of the environment;  agricultural activity
 Date Published: 2006-01-27; 2006-11-28

 27.1.2006 EN Official Journal of the European Union L 23/69 COMMISSION DIRECTIVE 2006/4/EC of 26 January 2006 amending the Annexes to Council Directives 86/362/EEC and 90/642/EEC as regards maximum residue levels for carbofuran (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (1), and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (2), and in particular Article 7 thereof, Whereas: (1) In the case of cereals and products of plant origin including fruit and vegetables, residue levels reflect the use of minimum quantities of pesticides necessary to achieve effective protection of plants, applied in such a manner that the amount of residue is as low as is practicable and toxicologically acceptable, having regard, in particular to the protection of the environment and the estimated dietary intake of consumers. Community maximum residue levels (MRLs) represent the upper limit of the amount of such residues that might be expected to be found in commodities when good agricultural practices have been respected. (2) MRLs for pesticides are kept under review and changed to take account of new information and data. MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported by the necessary data. (3) Several Member States informed the Commission of their desire to revise national MRLs in accordance with Article 8 of Directive 90/642/EEC in the light of concerns about consumer intake. Proposals for the review of Community MRLs were submitted to the Commission. (4) The lifetime and short-term exposure of consumers to the pesticides referred to in this Directive via food products has been reassessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation (3). On that basis, it is appropriate to fix new MRLs, which will ensure that there is no unacceptable consumer exposure. (5) Where relevant, the acute exposure of consumers to those pesticides via each of the food products that may contain residues has been assessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation. It is concluded that the presence of pesticide residues at or below the new MRLs will not cause acute toxic effects. (6) Through the World Trade Organisation, the Communitys trading partners have been consulted about the new MRLs and their comments on these levels have been taken into account. (7) The Annexes to Directives 86/362/EEC and 90/642/EEC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Part A of Annex II to Directive 86/362/EEC is amended in accordance with Annex I to this Directive. Article 2 Part A of Annex II to Directive 90/642/EEC is amended in accordance with Annex II to this Directive. Article 3 Member States shall adopt and publish, by 27 July 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 27 July 2006 at the latest. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 26 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2005/76/EC (OJ L 293, 9.11.2005, p. 14). (2) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Directive 2005/76/EC. (3) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7) ANNEX I In part A of Annex II to Directive 86/362/EEC the line for carbofuran is replaced by the following: Pesticide residue Maximum level in mg/kg Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran) 0,02 (1) cereals (1) Indicates lower limit of analytical determination. ANNEX II In part A of Annex II to Directive 90/642/EEC, the lines for carbofuran are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Groups and examples of individual products to which the MRLs apply Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran) 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts (i) CITRUS FRUIT 0,3 Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) 0,02 (1) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,02 (1) Apples Pears Quinces Others (iv) STONE FRUIT 0,02 (1) Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES AND SMALL FRUIT 0,02 (1) (a) Table and wine grapes Table grapes Wine grapes (b) Strawberries (other than wild) (c) Cane fruit (other than wild) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) Bilberries Cranberries Currants (red, black and white) Gooseberries Others (e) Wild berries and wild fruit (vi) MISCELLANEOUS 0,02 (1) Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes (a) Olives Olives (table consumption) Olives (oil extraction) Passion fruit Pineapples Papaya Others 2. Vegetables, fresh or uncooked, frozen or dry 0,02 (1) (i) ROOT AND TUBER VEGETABLES Beetroot Carrots Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES Garlic Onions Shallots Spring onions Others (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes Peppers Aubergines Others (b) Cucurbits  edible peel Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel Melons Squashes Watermelons Others (d) Sweet corn (iv) BRASSICA VEGETABLES (a) Flowering brassica Broccoli Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage Others (c) Leafy brassica Chinese cabbage Kale Others (d) Kohlrabi (v) LEAF VEGETABLES AND FRESH HERBS (a) Lettuce and similar Cress Lamb's lettuce Lettuce Scarole Others (b) Spinach and similar Spinach Beet leaves (chard) Others (c) Water cress (d) Witloof (e) Herbs Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (viii) FUNGI (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,02 (1) Beans Lentils Peas Others 4. Oil seed 0,1 Linseed Peanuts Poppy seeds Sesame seeds Sunflower seed Rape seed Soya bean Mustard seed Cotton seed Others 5. Potatoes 0,02 (1) Early potatoes Ware potatoes 6. Tea (leaves and stems, dried, fermented or otherwise, from the leaves of Camellia sinensis) 0,05 (1) 7. Hops (dried), including hop pellets and unconcentrated powder 0,05 (1) (1) Indicates the lower limit of analytical determination.